Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-20 are currently pending in the instant application.  Claims 1-4 and 8-14 are rejected and claims 5-7 and 15-20 are withdrawn from consideration in this Office Action.
I.	Priority
The instant application claims benefit of US Provisional Application 62/981,767, filed on February 26, 2020. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 31, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

III.	Restriction/Election
	A.  Election: Applicant's Response
Applicants' election with traverse of Group I in the reply filed on July 21, 2022 is acknowledged.  The traversal is on the ground(s) that: it has not been shown that examining all of the claimed subject matter together would impose a serious burden.
All of the Applicants' arguments have been considered but have not been found persuasive.  It is pointed out that the restriction requirement is made under 35 U.S.C. 121.  35 U.S.C. 121 gives the Commissioner (Director) the authority to restrict applications to several claimed inventions when those inventions are found to be independent and distinct.  The Examiner has indicated that more than one independent and distinct invention is claimed in this application and has restricted the claimed subject matter accordingly.  
Applicants argue that the restriction requirement did not show that examining all of the claimed subject matter together would impose a serious burden.  However, the Examiner wants to point out that restriction did show that 1) the compounds in Group I are classified in various subclasses of class C07D 233, 403, 493, etc.(see page 3) which would be a search burden because the various inventions would require a different field of search (see page 4 and 7).  Also, the restriction stated that the species in claim 13 are patentably distinct because these species have mutually exclusive characteristics and are not obvious variants of each other.  For example, the compound 

    PNG
    media_image1.png
    120
    435
    media_image1.png
    Greyscale
 and the compound 
    PNG
    media_image2.png
    151
    410
    media_image2.png
    Greyscale
are not obvious variants and would be classified in different subclasses of C07D because the first compound has two 5-membered nitrogen containing heteroaryl rings present whereas the second compound has one 5-membered nitrogen containing heteroaryl ring and a polycyclic ring system with oxygen heteroatoms.  As stated in the restriction on page 4, 

    PNG
    media_image3.png
    224
    667
    media_image3.png
    Greyscale
.
  Each of the Class C07D 403/12; C07D 233/90; C07D 493/10, etc. encompasses numerous patents and published applications. For instance, Class C07D 403/12 contained 17,014 patents and published applications.  Therefore it would constitute a burden on the Examiner and the Patent Office's resources to examine the instant application in its entirety.  For the reasons stated above and those stated in the restriction, both the restriction requirement and the species election are deemed proper and made final.
Subject matter not encompassed by elected Group I are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to nonelected inventions.

B. Status of the Claims
	i.	Scope of the Search and Examination of Elected Subject Matter

    PNG
    media_image4.png
    225
    416
    media_image4.png
    Greyscale

(I-3)
The above structure is the provisional elected species. 

ii.	Extended Prior Art Search M.P.E.P. §803.02
Following election, the Markush-type claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability.  If the Markush-type claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush-type claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.  On the other hand, should the examiner determine that the elected species is allowable, the examination of the Markush-type claims will be extended.  If prior art is then found that anticipates or renders obvious the Markush-type claim with respect to a nonelected species, the Markush-type claim shall be rejected and claims to the non-elected species held withdrawn from further consideration.  The prior art search, however, will not be extended unnecessarily to cover all nonelected species.  
As indicated above, Examiner searched the compound based on the elected species, above, in response to the requirement to restrict the products of Formula (I), wherein: there was no prior art of record that anticipated or rendered obvious the elected species and therefore the scope of the subject matter was extended or broadened in pursuant to M.P.E.P. § 803.02.  
The prior art search was extended to include the products of the formula 
    PNG
    media_image5.png
    217
    687
    media_image5.png
    Greyscale
 in claims 1-4 and 8-14 wherein:
L1 is a linker group;
L2 is a linker group;
R is a target binding domain (TBD).

As stated in M.P.E.P. § 803.02 , the search was extended to the species that share a single structural similarity but has not extended the search to compounds that do not share a substantial structure feature which are the compounds of formula I 
    PNG
    media_image6.png
    114
    302
    media_image6.png
    Greyscale
excluding the compounds having formula 
    PNG
    media_image5.png
    217
    687
    media_image5.png
    Greyscale
.

iii.	Non-elected Subject Matter Withdrawn 37 C.F.R. §1.142(b)
    	The non-elected subject matter withdrawn are the compounds of formula 

    PNG
    media_image6.png
    114
    302
    media_image6.png
    Greyscale
excluding the compounds having the formula
    PNG
    media_image5.png
    217
    687
    media_image5.png
    Greyscale
, 
L1 is a linker group;
L2 is a linker group;
R is a target binding domain (TBD).


IV.	Rejections

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-4 and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, the term “linker groups” and the phrase “a target binding domain” render the products indefinite as the term “linker groups” and the phrase “a target binding domain”  can be considered open-ended language when not clearly defined and therefore is including additional subject matter in the compounds of the formula 
    PNG
    media_image5.png
    217
    687
    media_image5.png
    Greyscale
 that is not described in the instant specification and is not particularly pointed out or distinctly claimed. One of ordinary skill in the art would not know what structures are included and/or excluded by the term “linking groups” or “a target binding domain”.  Therefore the claims are considered indefinite.  A claim to a chemical compound cannot be open-ended, but must be claimed with precision.  This rejection can be overcome by amending the phrase amending the term “linking groups” to include the structures that are included in the term. For example, Applicants have provided what the linking groups are for L1 and L2 in claim 11.  These structure should be incorporated into claim 1.  Applicants are suggested to amend the phrase “a target binding domain (TBD)” to include the structures that are included in the phrase.  For example, Applicants have provided what groups are included in the phrase “a target binding domain” in claim 7. These structures should be incorporated into claim 1.  


Claims 1-4 and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  In claim 1, the compound of Formula I has the structure of 
    PNG
    media_image7.png
    98
    276
    media_image7.png
    Greyscale
and then in claim 12, the compound of Formula I has the structure of 
    PNG
    media_image8.png
    185
    599
    media_image8.png
    Greyscale
.  But both structural formulae cannot be the “compound of formula I”.  It is unclear which structural formula is supposed to be the compound of formula I when being referred to throughout the disclosure. Therefore, the claims are considered indefinite. Applicants are suggested to amend one of the structural formula so that there is only one “compound of formula I” to overcome the rejection.



Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4 and 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for compounds of the formula 
    PNG
    media_image5.png
    217
    687
    media_image5.png
    Greyscale
, does not reasonably provide enablement for the full scope of the compounds of the formula 
    PNG
    media_image6.png
    114
    302
    media_image6.png
    Greyscale
.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question:  is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied.  In re Wands, 858 F.2d 731, 737, 8USPQ2s 1400, 1404 (Fed. Cir. 1988).  MPEP 2164.01(a) states “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue”.  The factors are applied below to the instant claims.  
The breadth of the claims
Compounds not supported by the disclosure are the compounds of formula 
    PNG
    media_image6.png
    114
    302
    media_image6.png
    Greyscale
excluding compounds having the formula 
    PNG
    media_image5.png
    217
    687
    media_image5.png
    Greyscale
, 
.     



The nature of the invention
The compounds are disclosed to be covalent immune recruiter compounds.  An alternate utility is neither disclosed in the specification nor known in the art for this genus of compounds. 

The state of the prior art/level of ordinary skill/level of predictability
The level of ordinary skill is high, but the level of predictability in the art is low.  Although SAR studies are not available for the instantly claimed genus of compounds, these studies have been disclosed for other compounds with the same utility, see example below.  

Spiegel et al., US Patent No. 9,296,708 (eg. Table 1):

    PNG
    media_image9.png
    507
    414
    media_image9.png
    Greyscale
  

As seen above in table 1, it seems that having DNP at a terminal end of the compound is important for having a more potent activity.
 It is not known what structural limitations are required for preservation of activity within the genus.  In view of the low level of predictability one of ordinary skill would not know what structural modifications within the unrepresented genus (ie. unrepresented by the disclosure), if any, would lead to compounds that are active. 

The amount of direction provided by the inventor/existence of working examples
Direction and working examples are limited to the genus of compounds that have adequate written description support which are the compounds of formula 

    PNG
    media_image5.png
    217
    687
    media_image5.png
    Greyscale
.  Applicants have only shown how to clearly make and use this subgenus of compounds in the specification (See pages 50-76).   The following are Applicants species that have been prepared and shown to have activity:

    PNG
    media_image10.png
    156
    426
    media_image10.png
    Greyscale
(I-1);

    PNG
    media_image11.png
    141
    353
    media_image11.png
    Greyscale
(I-2);


    PNG
    media_image12.png
    181
    358
    media_image12.png
    Greyscale
(I-3);

    PNG
    media_image13.png
    196
    383
    media_image13.png
    Greyscale
(I-4); 

    PNG
    media_image14.png
    177
    681
    media_image14.png
    Greyscale
(I-5) which all fall within the scope of 
    PNG
    media_image5.png
    217
    687
    media_image5.png
    Greyscale
.



The quantity of experimentation needed to make or use the invention
It is not known which of the unrepresented compounds meet the structural requirements for activity.  Thus, one of ordinary skill would not be enabled by the disclosure to make/use the full scope of the claimed covalent immune recruiter compounds.  The amount of experimentation needed to practice the invention is undue.  Further, absent an alternate utility, one of ordinary skill would not be enabled to use the compounds within the genus that are not adequately supported in the disclosure.     
	To overcome the rejection,  Applicants are suggested to amend the claims to read on the compounds of formula 
    PNG
    media_image5.png
    217
    687
    media_image5.png
    Greyscale
.


***The closest prior art is US 9296708 which teaches compounds such as 

    PNG
    media_image15.png
    118
    375
    media_image15.png
    Greyscale
that are used for the recruitment of antibodies to cancer cells. The prior art differs from the instant compounds of formula 
    PNG
    media_image5.png
    217
    687
    media_image5.png
    Greyscale
 by having a triazole ring instead of a diazole ring bonded to -C(=O)-O as seen in the instant compounds.

V.  	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 6:30 AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626